Case 2:19-cv-01150-JDC-KK Document 19-2 Filed 09/30/20 Page 1 of 1 PageID #: 110




                         UNITED STATES DISTRICT COURT


                        WESTERN DISTRICT OF LOUISIANA


                               LAKE CHARLES DIVISION



  NICOLE    EDWARDS                        CIVIL   ACTION    NO. 2: 19- cv- 01150


  VERSUS                                   JUDGE JAMES D. CAIN, JR.


  CITY OF LAKE CHARLES, ET AL              MAGISTRATE JUDGE: KATHLEEN KAY



                             CERTIFICATE     OF CONFERENCE


        A conference has been held on the merits of this Motion:


         I have been unsuccessful in my attempts to contact opposing counsel.

        I have been unsuccessful in my attempts to discuss this matter with the opposing
  counsel as said attorney has not returned my telephone calls or responded to my letter.
        This matter has been discussed with opposing counsel and no agreement on the
  motion could be reached.

    X   Opposing counsel has agreed to or is unopposed to Movant' s request under this
  Motion.




                                           sl Christopher E. John
                                           CHRISTOPHER       E. JOHN
